Citation Nr: 1202543	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bipolar disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1984 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2008.  A statement of the case was issued in September 2008, and a substantive appeal was received in November 2008.  

On a form received in November 2008, the Veteran marked the appropriate line to indicate that he wanted his appeal sent directly to the Board for a decision without a hearing.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  On a November 2011 statement, the Veteran's representative cited to Rice and noted that the Veteran has not worked even a part time job since 2005 because of the severity of his symptoms.  In the present case, the Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.  Consequently, the issue is reflected on the first page of this decision.   

In the May 2007 rating decision, the RO granted service connection for bipolar disorder, and assigned a 30 percent disability rating, effective November 2006.  The Veteran appealed the initial disability rating assigned.  By rating decision in September 2009, the RO assigned a 50 percent disability rating, effective February 24, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 24, 2009, the Veteran's service-connected bipolar disorder was manifested by occupational and social impairment, with reduced reliability and productivity.

2.  From February 24, 2009, the Veteran's service-connected bipolar disorder has been manifested by occupational and social impairment, with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected bipolar disorder, prior to February 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9432 (2008).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected bipolar disorder, from February 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9432 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2006.  The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a September 2008 statement of the case and September 2009 supplemental statement of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in April 2007 and February 2009.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected bipolar disorder warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

Under the criteria for bipolar disorder (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9432), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436   (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442. 

Factual Background

A May 2006 private treatment record from Ron Kirsner, M.D. shows that there was no improvement taking Wellbutrin.  It was noted that the Veteran was neither depressed nor manic.  The Veteran found himself being irritable.  Upon mental status examination, the Veteran was alert, calm not manic, polite, pleasant, cooperative, mildly emphatic but interruptible.  It was observed that he had unpressured speech at about baseline.  He was euthymic with mildly labile affect.  It was also observed that he was not psychotic, and was organized, goal-directed and chatty. 

An August 2006 private treatment record from Dr. Kirsner shows that the Veteran was doing great off of his medication.  The Veteran's mood was seen as good.  It was noted that he had bright and nonlabile affect, a sense of humor, that he got along great and that he had unpressured speech.  It was noted that his bipolar affective disorder was euthymic.

In an October 2006 treatment record, Dr. Fletcher stated that the Veteran is unable to work due to his disability.  He noted that although the Veteran attempted several different jobs, he was unable to maintain any of them due to his condition.

A January 2007 private treatment record from Dr. Fletcher shows that he diagnosed mixed severe bipolar and noted that the Veteran was without psychotic features and was appropriately medicated. 

When the Veteran was afforded a VA examination in April 2007, it was noted that he had a positive relationship with his two sisters.  The Veteran shared that he had been married for over 20 years and described the marriage in positive terms.  He had a close relationship with his three children.  He also shared that "3 couples are close friends."  

There was no history of suicide attempts or history of violence/assertiveness.  The Veteran attended individual psychotherapy and the effectiveness of it was seen as good.  The Veteran stated that the medication is keeping him steady and that he was also benefitting from individual and family therapy.  The Veteran reported feeling depressed much of the time during the last week due to his wife getting into a car accident.  

The VA examiner found that the Veteran was clean, neatly groomed, appropriately and casually dressed.  Speech was regarded as unremarkable, spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, friendly and attentive. Affect was normal and mood was "pretty normal today".  Attention was intact-the Veteran was able to do serial 7's.  Orientation to person, time and place was intact.  Thought process and thought content were regarded as unremarkable.  It was noted that the Veteran had judgment in that he understood outcome of behavior.  His intelligence was seen as average.  The Veteran had insight as he understood that he had a problem.  There was sleep impairment.  There was no hallucinations and the Veteran did not engage in inappropriate behavior.  The Veteran exhibited obsessive/ritualistic behavior through his frequent hand washing with sanitizer.  The Veteran did not have panic attacks, homicidal/suicidal thoughts and episodes of violence.  The extent of impulse control was described as good.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  Remote memory was normal, and recent and immediate memory were mildly impaired.  The Veteran recalled 3 out of 3 items immediately, and 2 out of 3 after a delay of a few minutes.

The Veteran stated that he was fired from his sales job due to "inventory insufficiency."  He was also fired from another job selling cars and provided a vague explanation for this.  He said that he had not worked since then due to "bad experiences...maybe I'm scared of it."  The Veteran stated that he could not work due to being fired twice, and he was concerned that this would occur again.  The VA examiner noted that his concern did not preclude him for working due to a mental disorder.  The VA examiner diagnosed bipolar I disorder in partial remission and assigned a GAF score of 60.  

When asked if there was total occupational and social impairment due to mental disorder signs and symptoms, the VA examiner declared "No."  When asked if mental disorder signs and symptoms resulted in deficiencies in areas of judgment, thinking, family relations, work, mood or school, he answered, "Yes."  He specified that there were deficiencies in judgment, thinking, work and mood, but not in family relations.   He noted that there was poor judgment during manic episode.  Current judgment was good.  The VA examiner found that there was inflated self-esteem during manic episode, but currently self-esteem was unimpaired.  There was no deficiency in family relations.  The VA examiner found that the manic and depressive episodes interfered with the ability to work (poor judgment, poor motivation, and difficulty concentrating); however, bipolar disorder is currently in partial remission (and the Veteran reported that the last manic episode was in 1999 or 2000) and this mental disorder did not currently prohibit him from working.  As for mood, it was noted that there was intermittent depression and mania (most recent depression was approximately 1 week prior, and the most recent mania at the time was in 1999 or 2000).  The VA examiner found that there was no reduced reliability and productivity due to mental disorder symptoms.  

On a March 2008 private treatment record, James Fletcher, Ph.D. stated that the Veteran had classic signs of manic phases of bipolar disorder from May 2007 and November 2007, and showed signs of it prior to 2007.  It was additionally noted that the Veteran's GAF score at the time was 41.  Dr. Fletcher stated that the Veteran exhibited the following symptoms over the years: suicidal ideation, severe social impairment on his marriage and children, decreased friends (the Veteran basically stayed homebound all day except to attend his children's needs) and severe job impairment.  The Veteran had not been able to work full-time or even part-time since beginning treatment due to severe symptoms.  The Veteran was unable to keep his part-time job as a school bus driver due to his bipolar disorder symptoms.  Dr. Fletcher stated that in his professional opinion, after years of treating the Veteran, the Veteran is 100 percent disabled by his service-related condition.    

A June 2008 private treatment record from Dr. Fletcher reveals that symptoms exhibited at the time of treatment that created reductions in reliability and productivity included: excessive and circumlocutory speech, panic attacks, night terrors, difficulty understanding and recalling even simple commands (e.g., chore requests from his wife), severe and decompensating short-term memory symptoms ("I don't remember stuff from this morning."), impaired abstract thinking and severe disturbances in motivation which greatly impacted his adult daily living.  The Veteran sat around all day, had mood disturbances including hypomania most recently and significant agitation ("anger"), verified by family.  The Veteran was not, however, presently a danger to himself or to others.  He noted that the Veteran has been unable to work since attempting a part-time job in 2005, which he left early.  Socially, the Veteran used to have neighborhood friends.  He stated that he              to have close friends.  This, Dr. Fletcher found was evidence that the severity of the Veteran's bipolar symptoms have clearly worsened.  He further noted that the "duration" of the bipolar disorder have clearly worsened, and its impact on the Veteran's employment and social life have clearly worsened and decomposition, which has been repeatedly verified through unsolicited comments from various family members.  He was presently unable to do even the simplest chores.  He noted that another psychiatrist-Dr. Kirsner-concurs in the findings that a 50 percent rating was warranted.

On substantive appeal received in November 2008, the Veteran reported feeling depressed and taking sleeping pills due to his inability to sleep.
In a June 2008 statement, the Veteran's wife shared that she and her children felt uncertainty not knowing what his mood would be.  She noted that he got angry for simple things and would start yelling at them for no reason.

In November 2008 statement that Veteran stated that he was depressed and took sleeping pills because he could not sleep.  He stated that he did not venture out because he did not know what he would do.

When the Veteran was afforded a VA examination on February 24, 2009, the Veteran reported depressed mood for weeks at time, and reported at the time of the examination that he was "feeling it coming on...due to a cold feeling in his chest and a weak feeling."  The Veteran reported irritability and difficulty sleeping if he did not take medication so now he was on Ambian CR.  There was increased energy but with difficulty focusing energy with productive outcomes.  Symptoms of bipolar disorder were moderate.  The frequency varied depending on mood.  

Upon examination the Veteran was clean and casually dressed.  Speech was described as spontaneous, excessive but not productive.  The Veteran was cooperative toward the examiner.  It was observed that he was a vague historian.  His affect was deemed appropriate.  His mood was seen as anxious.  Attention disturbance was noted in that the Veteran was easily distracted.  The Veteran was able to spell a word forwards and backwards.  Orientation to person, time and place was intact.  

Under thought process, "Circumstantiality" was denoted.  Thought content was unremarkable.  There were no delusions.  Under judgment, it was observed that the Veteran understood outcome of behavior.  His intelligence was deemed average.  It was noted that the Veteran had insight and understood that he has a problem.  Although the Veteran was on sleep medication, he stated that he did not stay asleep long and sometimes he was not able to sleep.  The Veteran had no hallucinations and did exhibit appropriate behavior.  The Veteran was not able to interpret proverbs appropriately.  He did not have any obsessive/ritualistic behavior, panic attacks, homicidal/social thoughts and episodes of violence.  The extent of impulse control was deemed good.  He had the ability to maintain minimum personal hygiene.  There were no problems with activities of daily living.  No abuse of alcohol or illicit substances were reported.  Remote and immediate memory were normal.  Recent memory was seen as mildly impaired.  He was able to recall two out of three items after several minutes.

The VA examiner diagnosed bipolar disorder not otherwise specified.  When asked if there was total occupational and social impairment due to mental disorder signs and symptoms, the VA examiner responded, "No."  When specifically asked if the mental disorder signs and symptoms result in deficiency in judgment, thinking, family relations, work, mood or school, the VA examiner responded, "No". However, when asked if there was reduced reliability and productivity due to mental disorder symptoms, the VA examiner answered, "Yes".  The Veteran reported that when he is depressed, he stayed in his room or in bed and was unproductive.  The VA examiner found that the Veteran is not currently in a depressive episode.  He reported difficulty multitasking and completing tasks.  He had not worked since the last examination so impact on occupational functioning was not known.  The VA examiner stated that bipolar symptoms alone would not preclude employment particularly in a situation where the Veteran had structured task with an ability to self-monitor.   
  
Analysis

I.  Prior to February 24, 2009

Prior to February 24, 2009, there was evidence of occupational and social impairment, with reduced reliability and productivity to warrant a 50 percent rating.  Dr. Fletcher in June 2008 noted the following as evidence: excessive and circumlocutory speech, panic attacks, night terrors, difficulty understanding and recalling even simple commands, severe and decompensating short-term memory symptoms, impaired abstract thinking and severe disturbances in motivation which greatly impacted his adult daily living.  The Veteran also exhibited disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.     
    
However, there was no evidence of occupational and physical impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood to warrant a 70 percent rating.  The Board acknowledges that Dr. Fletcher in March 2008 assigned a GAF score of 41, which is indicative of serious symptoms reflected in a 70 percent rating.  While the April 2007 VA examiner found that the manic and depressive episodes interfered with the ability to work, the Veteran was not deficient in family relations, judgment, thinking or mood.  Here, the Veteran had maintained family relations.  He did have a positive relationship with his sisters, was still married to his wife for two decades, had a relationship with his children, and had friends outside of his family circle.  Also, the Veteran exercised good judgment and thinking acting appropriately to all of his appointments.  An April 2007 VA examination report showed that the Veteran had judgment to understand outcome of behavior.  The Veteran had once been described by 
Dr. Kirsner as polite, pleasant, cooperative and chatty.  In August 2006, Dr. Kirsner found that the Veteran's mood was good.  At the April 2007 VA examination, he was neatly groomed and appropriately dressed and was seen as cooperative, friendly and attentive.    

Turning to specific symptoms listed under a 70 percent rating, the Board acknowledges that the Veteran had difficulty in adapting to stressful circumstances.  However, the Veteran did not exhibit the overall degree of impairment exemplified by the types of symptoms listed under the criteria for a 70 percent rating.  

In a December 2008 statement, the Veteran's representative noted that 
Dr. Fletcher's records revealed severe signs and symptoms that included suicidal ideations and deficiency of impulse control.  However, a review of Dr. Fletcher's records, including other private and VA treatment records, showed no mention of suicidal ideations.  The Board notes that there was no history of suicidal ideation.  

While the Veteran did wash his hands with frequency, it does not appear to the Board that this interfered with routine activities.  There was also no evidence that speech was intermittently illogical, obscure or irrelevant.  There was no evidence of near-continuous panic.  While the Veteran had depression, this did not affect his ability to function independently, appropriately and effectively.  The Veteran was able to stay at home by himself, and was able to interact appropriately and effectively at his scheduled appointments.  While his wife mentioned unprovoked irritability, there was no evidence of periods of violence.  The Veteran was oriented to time, place and person.  There was no neglect of personal appearance and hygiene.  There was no inability to establish and maintain effective relationships as the Veteran was still married to his wife, had a relationship with his children and siblings and with other couples.  

In sum, the Board finds that a 50 percent rating, but no higher, is warranted for bipolar disorder prior to February 24, 2009,

II.  From February 24, 2009

From February 24, 2009, while the Veteran reported depressed mood for weeks at a time, there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, or thinking to warrant a 70 percent rating.  Here, the VA examiner found that the Veteran's bipolar symptoms alone would not preclude employment, particularly where the Veteran had a structured task with an ability to self-monitor.  In other words, the Veteran would be able to work in an environment that accommodated his bipolar disorder.  As for family relations, the Veteran was still married to his wife.  Furthermore, the VA examiner found that the Veteran's bipolar disorder was moderate.  There was no evidence of deficiency of judgment or thinking as the Veteran was clean and casually dressed for his appointment, thought content was unremarkable and no delusions were present.  Regarding his judgment, the VA examiner specifically noted that the Veteran understood outcome of behavior.  The Veteran was of average intelligence.  The Veteran had insight and understood that he has a problem.  Although recent memory was mildly impaired, remote and immediate memory were normal.    
 
Turning to specific criteria reflected in a 70 percent rating, the Board acknowledges the Veteran's difficulty in adapting to stressful circumstances.  However, the Veteran denied suicidal ideation.  The VA examiner specifically stated that the Veteran did not have any obsessive/ritualistic behavior, panic attacks or episodes of violence.  There was also no evidence that the Veteran's speech was intermittently illogical, obscure or irrelevant.  While the Veteran had depression, the Veteran was able to function independently, appropriately and effectively as he was able to stay at home by himself, and was able to converse and behavior properly at the VA examination.  There was no spatial disorientation as the Veteran was oriented to time, place and person.  There was also no neglect of personal appearance and hygiene.  There was no evidence of the inability to establish and maintain effective relationships.

The preponderance of the evidence is against the claim for evaluation in excess of 50 percent, prior to February 24, 2009, for bipolar disorder.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating of 50 percent (but no higher) for service-connected bipolar disorder, prior to February 24, 2009, is warranted.  The appeal is granted to this extent, subject to laws and regulations governing payment of VA monetary benefits.

Entitlement to a rating in excess of 50 percent for service-connected bipolar disorder, from February 24, 2009, is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the TDIU claim, the Board believes that further notice and development, to include a VA examination and an opinion as to the effect of his service-connected disabilities on his ability to engage in gainful employment are necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to ensure that the Veteran has been furnished proper VCAA notice with regard to the TDIU claim. 

2.  The Veteran should then be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (bipolar disorder and bilateral hearing loss) render him unable to engage in substantially gainful employment. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


